Citation Nr: 1228506	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  This case was remanded by the Board in February 2011 for additional development.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed respiratory disorder is related to in-service asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for a respiratory disorder as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobes, compensatory emphysema, clubbing of the fingers at the late stages; and pulmonary function impairment and cor pulmonale which can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  Moreover, the risk of developing bronchial cancer is increased in current cigarette smokers who have had asbestos exposure.

The Veteran's service treatment records are negative for any diagnosis of a respiratory disorder.

After separation from military service, a February 2001 letter from a private physician stated that the Veteran complained of increasing shortness of breath.  The physician gave an impression of reactive airway disease, and referred the Veteran for a follow-up of his pulmonary symptoms.  The medical evidence of record shows that a respiratory disorder has been consistently diagnosed since February 2001.

A March 2011 VA respiratory diseases examination report stated that the Veteran's claims file and medical records had been reviewed.  After a review of the Veteran's reported history, a physical examination, and a chest x-ray, the diagnosis was chronic lung disorder related to asbestosis.  The examiner opined that the Veteran's disorder was as least as likely as not caused by or a result of asbestos exposure.  The examiner stated that the opinion was based on examination of the Veteran, examination of the Veteran's records, and comparison to similar cases discussed in medical literature.

A March 2012 VA respiratory conditions examination report stated that the Veteran's claims file had been reviewed.  Following physical and diagnostic examination, the examiner opined that the Veteran's condition was at least as likely as not incurred in or caused by military service.  The examiner stated that the opinion was based on the (1) the Veteran's chest x-ray, (2) multiple computed tomography (CT) scans which consistently showed scarring (3) a CT scan which showed severe airflow obstruction, (4) pulmonary function tests which showed severe obstruction fibrotic scarring throughout the Veteran's lung, and (5) the Veteran's report that he had removed asbestos from a ship.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed respiratory disorder is related to in-service asbestos exposure.  There are only two medical opinions of record which comment on the etiology of the Veteran's currently diagnosed respiratory, and both of these opinions relate the Veteran's currently diagnosed respiratory disorder to asbestos exposure.  Accordingly, the medical evidence of record clearly demonstrates that the Veteran's currently diagnosed respiratory disorder is related to asbestos exposure.  However, while the March 2012 VA respiratory conditions examination report specifically related the Veteran's respiratory disorder to in-service exposure, that portion of the etiological opinion is only competent to the extent that the Veteran's reports of in-service asbestos exposure are accurate.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate).  As such, the next matter that must be determined is whether the Veteran's asbestos exposure occurred during military service.

The Veteran's service personnel records shows that he served in the Navy from February 1962 to February 1965, with service onboard the U.S.S. Bennington (CVS-20) from November 1962 to February 1965.  Throughout this period, the Veteran was rated as a Seaman Apprentice and a Seaman.  The Veteran's DD Form 214 listed his speciality as Boatswain's Mate.  In an April 2008 rating decision and a June 2009 statement of the case, the RO stated that the nature of the Veteran's service was such that he had a "minimal likelihood" of exposure to asbestos.  While such a finding indicates that exposure to asbestos was unlikely, it still concludes that it was possible.  In addition, the Veteran has consistently reported that, during military service, he was required to remove asbestos insulation from various steam and water pipes so that the pipes could be inspected.  The Veteran's statements are competent to demonstrate that he engaged in these activities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge).  In addition, the Board finds the Veteran's statements credible as they are consistent with the duties of a Boatswain's Mate, and there is no evidence of record which indicates the Veteran actively did not engage in these activities.  Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran had at least some small amount of exposure to asbestos during military service.  The question then becomes whether the Veteran had other possible sources of asbestos exposure which are not related to military service.

After the Veteran's separation from military service, the evidence of record shows that he sought training as an automobile mechanic.  However, there is no evidence of record that the Veteran was actually employed in that field.  The only evidence of record regarding the Veteran's actual employment is in the March 2011 VA respiratory disorders examination report which stated that the Veteran had been employed as a mail carrier until his medical retirement in 1993.  There is no evidence of record that employment as a mail carrier is consistent with exposure to asbestos.  Accordingly, there is no evidence of record that the Veteran was exposed to asbestos at any point other than during his period of military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran's asbestos exposure occurred during military service.

Therefore, applying the doctrine of reasonable doubt, the Board finds that service connection for a respiratory disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


